ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Page 7, paragraph [0036], line 11; page 16, paragraph [0061], lines 9, 10, 11; page 19, paragraph [0072], lines 1, 2, 5, 7, page 25, paragraph [0093], lines 1-3, 7: state a trademark QR.  The use of the term QR, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP 6.20 Trade Names, Trademarks, and Other Marks Used in Commerce

DRAWINGS
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the --shoe tree-- of: [claim 1], [claim 4], [claim 12], and [claim 16] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

CLAIMS
Claim 10 (lines 1, 3, 5): state trademark QR.  See above note regarding trademark use.

Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15, dependent on claim 1, is rejected as being a duplicate claim of claim 3.  For examination purposes, claim 15 will be examined jointly with claim 3.

Claim 16 recites the limitation –the stabilizer-- in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 11, 12, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boden et. al. (U. S. Patent 3,063,550) hereinafter BODEN, in view of Swaney (U. S. Patent 4,819,795) hereinafter SWANEY.
Regarding claim 1, claim 11, claim 12, and claim 13, BODEN teaches (see FIG. 1, FIG. 2, FIG. 3 below) a case 10 comprising; a first shell 001 dimensioned to encapsulate a portion of a collectible 13; first shell 001 comprising; a planar first end 002; a wall 004 attached to the planar first end 002 at the first edge 003 of the planar first end 002; wall 004 dimensioned to surround the portion of the collectible 13; a shoe tree 18, 20, 20’, 24, 25, 27, 29 comprising; a foot-shaped portion 20, 20’, 24, 25 dimensioned to be inserted into the collectible 13; and configured to support the collectible 13; an end portion 14, 30, 31 attached to the foot-shaped portion 20, 20’, 24, 25 and configured to rest against the wall 004, such that the first shell 001 supports the shoe tree 20, 22, 24, 25, 27, 29; a stabilizer 30 configured to rest against the wall 004, such that the first shell 001 supports the stabilizer 30; and hold the collectible 13 against a counterpart collectible 13 encapsulated by the case 10; a second shell 11 configured to seal the case 10; the second shell 11 comprising; a planar second end 005 dimensioned to be placed on a lip 006 of the wall 004 (such that the collectible 13 is encapsulated by the case 10).  BODEN fails to teach presence of a recessed first edge (in the first shell 001), and recessed second edge (in the second shell 11) to allow stacking of case 10 on a counterpart case 10.
However, SWANEY teaches presence (see FIG. 4 below) of a recessed first edge 18 (in the first shell 10), and recessed second edge 17 (in the second shell 11) to allow stacking (page 12, col. 4, lines 5-15) of case 10, 11 on a counterpart case 10, 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first shell 001 and second shell 11 of BODEN with (respectively) the recessed first edge and recessed second edge of SWANEY to allow stacking of case 10 on a counterpart case 10.


    PNG
    media_image1.png
    736
    475
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    431
    791
    media_image2.png
    Greyscale


Regarding claim 3, and claim 15, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN further teaches (see FIG. 1, FIG. 2, FIG. 3 above) first shell 001 or the second shell 11 is transparent (col. 2, lines 4-11), (col. 3, lines 9-11) such that the collectible 13 can be viewed from outside the case 10.

Regarding claim 6, and claim 18, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN further teaches (see FIG. 1, FIG. 2, FIG. 3 above) the stabilizer 30 is configured to hold the collectible 13, such that the collectible 13 is prevented from touching the first shell 001 and the second shell 11.

Claims 2, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over BODEN, in view of SWANEY, in further view of Edwards (U. K. Patent Application GB 2289040 A 1) hereinafter EDWARDS.
Regarding claim 2, and claim 14, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN fails to teach (see FIG. 1, FIG. 2, FIG. 3 above) case 10 further comprising one or more security tabs attached to the first shell 001 or the second shell 11, the one or more security tabs proximate to the planar second end 005, the security tab comprising a tamper seal configured to snap responsive to detecting an attempt to open the case 10.
However, EDWARDS teaches (see Fig. 1, Fig. 2 below) case 1 further comprising one or more security tabs 13 attached to the first shell 3, 7, 8 or the second shell 2, 4, 5, 6; the one or more security tabs 13 proximate to the planar second end 2, the security tab 13 comprising a tamper seal (page 7, line 14) configured to snap responsive to detecting an attempt to open the case 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified first shell 001 or the second shell 11 of BODEN and SWANEY with the security tabs 13 of EDWARDS to snap responsive to detecting an attempt to open the case 10.


    PNG
    media_image3.png
    601
    1265
    media_image3.png
    Greyscale


Regarding claim 10, the combination of BODEN, SWANEY, and EDWARDS (as applied to claim 2, and claim 14 above) teaches all the limitations of the claim.  EDWARDS further teaches (see Fig. 1, Fig. 2 above) case 1 further comprising a label 13 imprinted on the second shell 2, 4, 5, 6 wherein the label 13 specifies a grade of the collectible or a unique identity of the collectible, and wherein the label 13 are readable by a scanning device (page 7, lines 13-24).

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over BODEN, in view of SWANEY, in further view of Romero (U. S. Patent Application Publication 2005/0092650 A1) hereinafter ROMERO.
Regarding claim 4, and claim 16, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN fails to teach (see FIG. 1, FIG. 2, FIG. 3 above) case 10 wherein the first shell 001 further comprises one or more channels attached to a surface of the wall 004, the one or more channels spaced apart, such that the end portion 14, 30, 31 of the shoe tree 18, 20, 20’, 24, 25, 27, 29 can slide into place at the one or more channels for the first shell 001 to support the shoe tree 18, 20, 20’, 24, 25, 27, 29 and the stabilizer 30 can slide into place at the one or more channels for the first shell 001 to support the stabilizer 30.
However, ROMERO teaches (see Fig. 1, Fig. 2 below) case 10 wherein the first shell 12 further comprises one or more channels 26, 30 attached to a surface of the wall 28, the one or more channels 26, 30 spaced apart, such that the end portion of the shoe tree 200 can slide into place at the one or more channels 26 for the first shell 12 to support the shoe tree 200 and the stabilizer 202 can slide into place at the one or more channels 26 for the first shell 12 to support the stabilizer 202.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wall 004 of BODEN and SWANEY with the channels 26 , 30 of ROMERO to slide into place and support the end portion 14, 30, 31 of the shoe tree 18, 20, 20’, 24, 25, 27, 29 and the stabilizer 30.


    PNG
    media_image4.png
    294
    630
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    421
    437
    media_image5.png
    Greyscale


Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over BODEN, in view of SWANEY, in further view of Zimmerman (U. S. Patent 3,399,955) hereinafter ZIMMERMAN.
Regarding claim 5, and claim 17, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN fails to teach (see FIG. 1, FIG. 2, FIG. 3 above) case 10 is further configured to be substantially airtight when the case 10 is sealed by the second shell 11, and be filled with an inert gas selected to reduce degradation of the collectible 13.
However, ZIMMERMAN teaches a case (i.e. container, bag) configured to be substantially airtight when sealed by the second shell (i.e. portion of container, bag) and be filled with an inert gas selected to reduce degradation (page 2, col. 3-4, claims 1-3) of the collectible 13.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the case 10 of BODEN and SWANEY with the substantially airtight case (i.e. container, bag) capable of being filled with an inert gas of ROMERO to reduce degradation of the collectible 13.

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over BODEN, in view of SWANEY, in further view of Cassella (U. S. Patent 6,745,496) hereinafter CASSELLA.
Regarding claim 7, and claim 19, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN fails to teach (see FIG. 1, FIG. 2, FIG. 3 above) case 10 further comprising; a filter embedded in the first shell 001 or the second shell 11, the filter configured to remove moisture from the case 10; and a sensor embedded in the first shell 001 or the second shell 11, the sensor configured to monitor humidity within the case 10 and signal an alarm responsive to the humidity exceeding a threshold humidity.
However, CASSELLA teaches (see FIG. 1, FIG. 3 below) a case 10 further comprising; a filter 28 embedded in first shell 22, the filter 28 configured to remove moisture from the case 10; and a sensor 56 embedded in the first shell 22, the sensor 56 configured to monitor humidity (page 9, col. 8, line 11) within the case 10 and signal an alarm (page 9, col. 8, lines 1-2, “humidistat”), (page 10, col. 9, lines 25-40) responsive to the humidity exceeding a threshold humidity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first shell 001 of BODEN and SWANEY with the filter 28 and a sensor 56 of CASSELLA to remove humidity and monitor (as well as signal) its levels within case 10.


    PNG
    media_image6.png
    836
    667
    media_image6.png
    Greyscale


Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BODEN, in view of SWANEY, in further view of Carse (U. S. Patent 6,102,207) hereinafter CARSE.
Regarding claim 8, and claim 20, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN fails to teach (see FIG. 1, FIG. 2, FIG. 3 above) case 10 further comprising a moisture barrier embedded in the first shell 001 or the second shell 011, the moisture barrier configured to prevent moisture from entering the case 10.
However, CARSE teaches (see FIG. 1A below) a case 10 further comprising a moisture barrier embedded in the first shell 14 or the second shell 16, the moisture barrier configured to prevent moisture (page 18, col. 3, lines 25-28) from entering the case 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first shell 001 or the second shell 011 in the case 10 of BODEN and SWANEY with the moisture barrier of CARSE to prevent moisture from entering the case 10.


    PNG
    media_image7.png
    448
    715
    media_image7.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BODEN, in view of SWANEY, in further view of Carlson et. al. (U. S. Patent 4,973,448) hereinafter CARLSON, further in view of Rees (U. S. Patent Application Publication 2008/0108537 A1) hereinafter REES.
Regarding claim 9, the combination of BODEN and SWANEY (as applied to claim 1, claim 11, claim 12, and claim 13 above) teaches all the limitations of the claim.  BODEN fails to teach (see FIG. 1, FIG. 2, FIG. 3 above) case 10 wherein the first shell 001 or the second shell 011 is treated to inhibit corrosion of the collectible 16 and prevent formation mold and mildew within the case 10.
However, CARLSON teaches (see Fig.-1, Fig.-2 below) a case 10 wherein the first shell 00 is treated (page 6, col. 5, lines 1-14) to inhibit corrosion of the collectible 11.
However, REES teaches a treatment (page 4, para. [0018], lines 12-16) to prevent formation of mold and mildew within the case 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first shell 001 in the case 10 of BODEN and SWANEY with the treatment of CARLSON to inhibit corrosion of the collectible 16 and with the treatment of REES to prevent formation of mold and mildew within the case 10.


    PNG
    media_image8.png
    701
    1061
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Carnahan et. al. (U. S. Patent 5,590,766):  Teaches a “transparent shoe box” with similar attributes as the claimed invention.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735